DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              E.R., the mother,
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                   GUARDIAN AD LITEM,
                         Appellees.

                               No. 4D19-3965

                              [June 11, 2020]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Michael J. Linn, Judge; L.T. Case No.
312017DP000078.

  Valarie Linnen, Special Assistant Regional Counsel, Jacksonville, for
appellant.

    Andrew Feigenbaum of Children's Legal Services, West Palm Beach,
for appellee Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, Dennis W. Moore,
General Counsel, and Samantha C. Valley, Senior Attorney, of Florida
Statewide Guardian ad Litem Office, Tallahassee, for appellee Guardian
ad Litem.

PER CURIAM.

  Affirmed.

GROSS, KUNTZ, JJ., and CURLEY, JOSEPH, Associate Judge, concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.